Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (the “Amendment”),
is made this 10th day of December, 2012 among CROCS, INC., a corporation
organized under the laws of the State of Delaware (“Crocs”), CROCS RETAIL, INC.,
a corporation organized under the laws of the State of Colorado (“Retail”),
OCEAN MINDED, INC., a corporation organized under the laws of the State of
Colorado (“Ocean”), JIBBITZ, LLC, a limited liability company organized under
the laws of the State of Colorado (“Jibbitz”), BITE, INC., a corporation
organized under the laws of the State of Colorado (“Bite”, together with Crocs,
Retail, Ocean, Jibbitz and each other Person joined as a borrower from time to
time to the Credit Agreement (as defined below), collectively “Borrowers” and
each a “Borrower”), the financial institutions which are now or which hereafter
become a party to the Credit Agreement (collectively, the “Lenders” and each
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Administrative Agent”).

BACKGROUND

A. On December 16, 2011, Borrowers, Lenders and Administrative Agent entered
into, inter alia, that certain Amended and Restated Credit Agreement (as same
has been or may hereafter be amended, modified, renewed, extended, restated or
supplemented from time to time, the “Credit Agreement”) to reflect certain
financing arrangements among the parties thereto. The Credit Agreement and all
other documents executed in connection therewith to the date hereof are
collectively referred to as the “Existing Financing Agreements”. All capitalized
terms used and not otherwise defined herein shall have the meaning ascribed
thereto in the Credit Agreement, as amended hereby.

B. Borrowers have requested and Administrative Agent and Lenders have agreed to
modify certain terms and provisions of the Credit Agreement on the terms and
subject to the conditions contained in this Amendment.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendments to Credit Agreement.

(a) Definitions. Upon the Effective Date (as defined below), the definition of
“Expiration Date” in Section 1.1 of the Credit Agreement shall be amended and
restated in its entirety as follows:

“Expiration Date” shall mean, with respect to the Revolving Credit Commitments,
December 16, 2017.



--------------------------------------------------------------------------------

(b) Definitions. Upon the Effective Date, the following definition of “Global
Cash” is hereby added to Section 1.1 of the Credit Agreement in the appropriate
alphabetical sequence:

“Global Cash” means unrestricted cash of the Borrowers maintained in deposit
accounts, as evidenced by the Borrowers’ most recent financial statements, and
as confirmed on a Compliance Certificate.

(c) Definitions. Upon the Effective Date, clauses (a) and (b) of the definition
of “Permitted Acquisitions” in Section 1.1 of the Credit Agreement shall be
amended and restated in their entirety as follows:

(a) after giving effect to such Acquisition, Borrowers have Availability of not
less than $25,000,000 and Global Cash of not less than $150,000,000; (b) the
Total Costs (as defined below) of all such acquisitions do not exceed
$50,000,000 for any single acquisition or $100,000,000 in any fiscal year.
“Total Costs” shall mean cash or equity consideration plus the value of any
other stock or assets transferred, plus assumed Indebtedness less cash acquired
plus all earn out payments, all deferred payments and direct transaction related
costs;

(d) Definitions. Upon the Effective Date, clause (i) of the definition of
“Permitted Liens” in Section 1.1 of the Credit Agreement shall be amended and
restated in its entirety as follows:

(i) Liens in favor of Administrative Agent for the benefit of Administrative
Agent or Lenders and Liens in favor of any Lender granted to secure
reimbursement obligations owing to such Lender in connection with the issuance
of a letter of credit by such Lender in accordance with this Agreement;

(e) Use of Proceeds. Upon the Effective Date, Section 2.7 of the Credit
Agreement shall be amended and restated in its entirety as follows:

Section 2.7 Use of Proceeds. The proceeds of the Loans shall be used (i) to pay
fees and expenses relating to this transaction, (ii) for Borrowers’ working
capital needs and capital expenditures and for general corporate purposes,
(iii) to finance Permitted Acquisitions (including fees and expenses related to
Permitted Acquisitions), (iv) to reimburse drawings under Letters of Credit, and
(v) for other permitted uses hereunder, including, but not limited to, permitted
dividends, distributions, purchases, redemptions and retirements of equity
interests.

(f) Section 8.2.1 Indebtedness. Upon the Effective Date, Section 8.2.1(iv) and
Section 8.2.1(xvi) of the Credit Agreement shall be amended and restated in
their entirety as follows:

(iv) Indebtedness owing to Foreign Subsidiaries to the extent that such
Indebtedness is subordinated to the Obligations pursuant to the Intercompany
Subordination Agreement and such Indebtedness does not exceed $50,000,000
outstanding in the aggregate at any time;

(xvi) Indebtedness of Foreign Subsidiaries from third party lenders and
guaranties thereof permitted under Section 8.2.3(iii) [Guaranties] in an amount
not to exceed $50,000,000 at any time;

 

-2-



--------------------------------------------------------------------------------

(g) Section 8.2.3 Guaranties. Upon the Effective Date, Section 8.2.3(iii) of the
Credit Agreement shall be amended and restated in its entirety as follows:

(iii) guaranties by Crocs or any Foreign Subsidiary of Indebtedness of Foreign
Subsidiaries not to exceed $50,000,000 in the aggregate outstanding at any time
(excluding guaranties of Lender Provided Hedges);

(h) Section 8.2.5 Dividends and Related Distributions Upon the Effective Date,
Section 8.2.5(iii) of the Credit Agreement shall be amended and restated in its
entirety as follows:

(iii) any purchase, redemption or retirement of equity interests of any Borrower
so long as (A) the amount of such purchases, redemptions or retirements does not
exceed $50,000,000 in any fiscal quarter or $150,000,000 in any fiscal year, and
(B) at the time of and after giving Pro Forma effect to such purchase,
redemption or retirement, (I) no Potential Default or Event of Default has
occurred and is continuing or would occur, (II) the difference between the
Revolving Facility Usage and the aggregate Revolving Credit Commitments is not
less than $25,000,000, and (III) the Borrowers shall have (1) Global Cash of not
less than $200,000,000 in connection with any purchases, redemptions or
retirements in an aggregate amount greater than $100,000,000 in any fiscal year,
(2) Global Cash of not less than $175,000,000 in connection with any purchases,
redemptions or retirements in an aggregate amount greater than $50,000,000 and
less than or equal to $100,000,000 in any fiscal year, and (3) Global Cash of
not less than $150,000,000 in connection with any purchases, redemptions or
retirements in an aggregate amount less than or equal to $50,000,000 in any
fiscal year.

(i) Section 8.2.7 Dispositions of Assets or Subsidiaries. Upon the Effective
Date, Section 8.2.7(iii) of the Credit Agreement shall be amended and restated
in its entirety as follows:

(iii) the donation of inventory to charity during any fiscal year in an
aggregate not to exceed $3,000,000 in any fiscal year;

(j) Section 8.2.13 Capital Expenditures. Upon the Effective Date, Section 8.2.13
of the Credit Agreement shall be amended and restated in its entirety as
follows:

8.2.13 Capital Expenditures. Each of the Loan Parties shall not, and shall not
permit any of their Subsidiaries to, contract for, purchase or make any
expenditure or commitments for Capital Expenditures in an aggregate amount for
all Loan Parties in excess of $75,000,000 per fiscal year (excluding Capital
Expenditures made in connection with the implementation of a new enterprise
resource planning and accounting system in an amount up to $60,000,000).

(k) Section 8.2.15 Maximum Leverage Ratio. Upon the Effective Date,
Section 8.2.15 of the Credit Agreement shall be amended and restated in its
entirety as follows:

8.2.15 Maximum Leverage Ratio. The Loan Parties shall not at any time permit the
Leverage Ratio to be greater than 3.25 to 1.00.

 

-3-



--------------------------------------------------------------------------------

(l) Section 8.2.16 Global Cash. Upon the Effective Date, the following
Section 8.2.15 is hereby added to the Credit Agreement:

8.2.16 Global Cash. The Loan Parties shall at all times maintain Global Cash of
not less than $100,000,000, measured as of the last day of each fiscal quarter;
provided however that for purposes of calculating Global Cash solely for this
Section 8.2.16, only $20,000,000 of unrestricted cash located in or maintained
on deposit in China will be included in such calculation.

(m) Schedule 1.1(A). Upon the Effective Date, Schedule 1.1(A) of the Credit
Agreement shall be amended and restated in its entirety as set forth on Schedule
1.1(A) to this Amendment.

(n) Form of Quarterly Compliance Certificate. Upon the Effective Date, Exhibit
8.3.3 to the Credit Agreement shall be amended and restated as set forth on
Exhibit 8.3.3 to this Amendment.

Section 2. Increase in Revolving Credit Commitments.

(a) Borrowers hereby request that the current Lenders increase their Revolving
Credit Commitments to an aggregate amount of $100,000,000 in accordance with
Section 2.10 of the Credit Agreement and each Lender hereby agrees, on the
Effective Date, to increase its Revolving Commitment in the amounts set forth on
Schedule 1.1(B) attached to this Amendment. Schedule 1.1(B) attached hereto
shall amend and restate in its entirety Schedule 1.1(B) attached to the Credit
Agreement. The Administrative Agent hereby agrees that the foregoing is an
acceptable acknowledgement of each Increasing Lender as required under
Section 2.10.1(vii) of the Credit Agreement and waives the five (5) calendar day
requirement thereunder.

(b) Upon the Effective Date, Administrative Agent and Lenders hereby agree that
Borrowers may, at any time and from time to time, request (1) that the current
Lenders increase their Revolving Credit Commitments (any current Lender which
elects to increase its Revolving Credit Commitment shall be referred to as an
“Increasing Lender”) or (2) one or more new lenders (each a “New Lender”) join
the Credit Agreement and provide a Revolving Credit Commitment thereunder, in
each case on the terms and conditions set forth in Section 2.10 of the Credit
Agreement provided however that notwithstanding the limitation in
Section 2.10.1(iii) of the Credit Agreement, after giving effect to any
increase, the total Revolving Credit Commitments shall not exceed $125,000,000.

 

-4-



--------------------------------------------------------------------------------

Section 3. Acknowledgment of Guarantors. By execution of this Amendment, each
Guarantor hereby covenants and agrees that each of the Amended and Restated
Guaranty and Suretyship Agreements dated December 16, 2011 shall remain in full
force and effect and shall continue to cover the existing and future Obligations
of Borrowers to Administrative Agent and Lenders under the Credit Agreements.

Section 4. Conditions Precedent. This Amendment shall be effective upon (the
“Effective Date”) Administrative Agent’s receipt of:

(a) this Amendment fully executed by the Borrowers, the Guarantors,
Administrative Agent and Lenders;

(b) certificates of the corporate secretaries of each Borrower with attached
resolutions certifying that the increase in the Revolving Credit Commitments up
to $100,000,00 has been approved by each Loan Party;

(c) an opinion of counsel addressed to Administrative Agent and the Lenders
addressing the authorization and execution of this Amendment by, and
enforceability of this Amendment against, the Loan Parties;

(d) replacement revolving credit Notes in favor of each Increasing Lender
reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment after giving effect to the increase approved in this Amendment; and

(e) an Amendment Fee of $225,000 in immediately available funds, to be allocated
among the Lenders pro rata in proportion to their respective Revolving Credit
Commitments.

Section 5. Representations and Warranties. Each Borrower:

(a) reaffirms all representations and warranties made to Administrative Agent
and Lenders under the Credit Agreement and all of the other Existing Financing
Agreements and confirms that all are true and correct in all material respects
as of the date hereof (except to the extent any such representations and
warranties specifically relate to a specific date, in which case such
representations and warranties were true and correct in all material respects on
and as of such other specific date);

(b) reaffirms all of the covenants contained in the Credit Agreement, covenants
to abide thereby until satisfaction in full of the Obligations and termination
of the Credit Agreement;

(c) represents and warrants to the Administrative Agent and the Lenders that no
Default or Event of Default has occurred and is continuing under any of the
Existing Financing Agreements;

(d) represents and warrants to the Administrative Agent and the Lenders that it
has the authority and legal right to execute, deliver and carry out the terms of
this Amendment, that such actions were duly authorized by all necessary limited
liability company or corporate action, as applicable, and that the officers
executing this Amendment on its behalf were similarly authorized and empowered,
and that this Amendment does not contravene any provisions of its

 

-5-



--------------------------------------------------------------------------------

certificate of incorporation or formation, operating agreement, bylaws, or other
formation documents, as applicable, or of any contract or agreement to which it
is a party or by which any of its properties are bound; and

(e) represents and warrants to the Administrative Agent and the Lenders that
this Amendment and all assignments, instruments, documents, and agreements
executed and delivered in connection herewith, are valid, binding and
enforceable in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.

Section 6. General Provisions.

(a) Payment of Expenses. Borrowers shall pay or reimburse Administrative Agent
and Lenders for its reasonable attorneys’ fees and expenses in connection with
the preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

(b) Reaffirmation of Credit Agreement. Except as modified by the terms hereof,
all of the terms and conditions of the Credit Agreement, as amended, and all of
the other Existing Financing Agreements are hereby reaffirmed and shall continue
in full force and effect as therein written.

(c) Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.

(d) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

(e) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

(f) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

(g) Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.

(h) Further Assurances. Each Lender shall stamp “Cancelled” on any and all
originals and copies of the replaced revolving credit Notes issued to such
Lender and return the same to the Borrower.

(Signature Pages Follow)

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

BORROWERS: CROCS, INC. By:  

/s/ Jeffrey J. Lasher

Name:   Jeffrey J. Lasher Title:   Chief Financial Officer CROCS RETAIL, INC.
By:  

/s/ Jeffrey J. Lasher

Name:   Jeffrey J. Lasher Title:   Chief Financial Officer OCEAN MINDED, INC.
By:  

/s/ Jeffrey J. Lasher

Name:   Jeffrey J. Lasher Title:   Chief Financial Officer JIBBITZ, LLC By:  

/s/ Jeffrey J. Lasher

Name:   Jeffrey J. Lasher Title:   Manager BITE, INC. By:  

/s/ Jeffrey J. Lasher

Name:   Jeffrey J. Lasher Title:   Chief Financial Officer

[SIGNATURE PAGE TO FIRST AMENDMENT]



--------------------------------------------------------------------------------

GUARANTORS: WESTERN BRANDS HOLDING COMPANY By:  

/s/ Jeffrey J. Lasher

Name:  

Jeffrey J. Lasher

Title:  

Chief Financial Officer

RA FOOTWEAR, LLC By:  

/s/ John P. McCarvel

Name:  

John P. McCarvel

Title:  

Manager

FURY, INC. By:  

/s/ Jeffrey J. Lasher

Name:  

Jeffrey J. Lasher

Title:  

Chief Financial Officer

[SIGNATURE PAGE TO FIRST AMENDMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: PNC BANK, NATIONAL ASSOCIATION, As Lender and
as Administrative Agent By:  

/s/ Steve C. Roberts

Name:  

Steve C. Roberts

Title:  

Vice President

JPMORGAN CHASE BANK, as Lender By:  

/s/ Donatella Scanniello

Name:  

Donatella Scanniello

Title:  

SVP

WELLS FARGO BANK, N.A., as Lender By:  

/s/ Ariana Fahrney

Name:  

Ariana Fahrney

Title:  

Assistant Vice President

[SIGNATURE PAGE TO FIRST AMENDMENT]



--------------------------------------------------------------------------------

AMENDED SCHEDULES

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level

  

[Leverage Ratio]

   Letter of
Credit Fee     Revolving Credit Base
Rate Spread     Revolving Credit
LIBOR Rate Spread  

I

   Less than 1.0 to 1.0      1.25 %      0.25 %      1.25 % 

II

   Greater than or equal to 1.0 to 1.0 but less than 1.50 to 1.0      1.50 %   
  0.50 %      1.50 % 

III

   Greater than or equal to 1.50 to 1.0 but less than 2.00 to 1.0      1.75 %   
  0.75 %      1.75 % 

IV

   Greater than or equal to 2.0 to 1.0      2.00 %      1.00 %      2.00 % 

For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate:

(a) The Applicable Margin and the Applicable Letter of Credit Fee Rate shall be
recomputed as of the end of each fiscal quarter based on the Leverage Ratio as
of such quarter end. Any increase or decrease in the Applicable Margin or the
Applicable Letter of Credit Fee Rate computed as of a quarter end shall be
effective on the date on which the Compliance Certificate evidencing such
computation is due to be delivered under Section 8.3.3 [Certificate of
Borrower]. If a Compliance Certificate is not delivered when due in accordance
with such Section 8.3.3, then the rates in Level IV shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the



--------------------------------------------------------------------------------

amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the Issuing
Lender, as the case may be, under Section 2.8 [Letter of Credit Subfacility] or
4.3 [Interest After Default] or 9 [Default]. The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

APPLICABLE COMMITMENT FEE BASED ON REVOLVING FACILITY USAGE

 

   

Revolving Facility Usage >

50% of aggregate Revolving

Credit Commitments

 

Revolving Facility Usage <

50% of aggregate Revolving

Credit Commitments

Applicable Commitment Fee Rate

  .25%   .375%

For purposes of determining the Applicable Commitment Fee Rate:

The Applicable Commitment Fee Rate shall be computed as of the end of each
fiscal quarter based on the average Revolving Facility Usage for such fiscal
quarter. Any increase or decrease in the Applicable Commitment Fee Rate computed
as of a quarter end shall be effective on such date.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 1 of 2

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Commitment      Ratable
Share  

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention: Steve Roberts

Telephone: 626-432-6128

Telecopy:   626-432-4589

   $ 50,000,000       $ 50,000,000         50 % 

Wells Fargo Bank N.A.

333 S. Grand Ave. , Suite 800

Los Angeles, CA 90071

Attention: VP / Relationship Manager

Telephone: 213-253-3571

Telecopy:   213-625-1055

   $ 25,000,000       $ 25,000,000         25 % 

JPMorgan Chase Bank

1125 17th Street, 3rd Floor

Denver, CO 80202

Attention: Monica Popowczak

Telephone: 303-244-3238

Telecopy:   303-244-3105

   $ 25,000,000       $ 25,000,000         25 % 

Total

   $ 100,000,000       $ 100,000,000         100 % 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 2 of 2

 

Part 2 - Addresses for Notices to Administrative Agent, Borrower and Guarantors:

ADMINISTRATIVE AGENT

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention: Steve Roberts

Telephone: 626-432-6128

Telecopy:   626-432-4589

With a Copy To:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

Address: 500 First Avenue

Pittsburgh, PA 15219

Attention: Agency Services

Telephone: 412-762-6442

Telecopy:   412-762-8672

BORROWER:

Crocs, Inc.

7477 East Dry Creek Parkway

Niwot, CO 80503

Attention: Mario Pasquale

Telephone: 303-848-7576

Telecopy:   303-848-7010

With a copy to:

Perkins Coie LLP

1900 Sixteenth Street, Suite 1400

Denver, CO 80202

Attention: Jason Day

Telephone: (303) 291-2362

Facsimile:   (303) 291-2400

SCHEDULE 1.1(B) - 2



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

COMPLIANCE CERTIFICATE

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention: Steve Roberts

The undersigned, the [Chief Executive Officer / President / Chief Financial
Officer / Treasurer / Director of Treasury] of CROCS, INC., a Delaware
corporation (“Crocs”), delivers this certificate to PNC BANK, NATIONAL
ASSOCIATION (“Administrative Agent”), in accordance with the requirements of
Section 8.3.3 of that certain Amended and Restated Credit Agreement dated
December 16, 2011 (as may be supplemented, restated, superseded, amended or
replaced from time to time, the “Credit Agreement”) among Crocs, CROCS RETAIL,
INC., a corporation organized under the laws of the State of Colorado
(“Retail”), OCEAN MINDED, INC., a corporation organized under the laws of the
State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz”), and BITE, INC., a
corporation organized under the laws of the State of Colorado (“Bite”, together
with Crocs, Retail, Ocean, Jibbitz and each other Person joined as a borrower
from time to time to the Credit Agreement, collectively the “Borrowers” and each
a “Borrower”), Administrative Agent and certain financial institutions party
thereto as lenders from time to time (the “Lenders”). Capitalized terms used in
this Compliance Certificate, unless otherwise defined herein, shall have the
meanings ascribed to them in the Credit Agreement.

1. Based upon my review of the consolidated balance sheets and statements of
income of Borrowers for the fiscal period ending             , 201    , copies
of which are attached hereto, I hereby certify, in my capacity as an officer of
Crocs and not in my individual capacity, that:

 

  (a) the Fixed Charge Coverage Ratio was             to 1.0 (minimum required –
1.25 to 1.0);

 

  (b) Borrowers’ Leverage Ratio was             to 1.0 (maximum permitted – 3.25
to 1.00);

 

  (c) Borrowers had Global Cash of $            with $            of
unrestricted cash located in or maintained on deposit in China; and

 

  (d) Borrower was in compliance with the requirements of Sections 8.2.1, 8.2.3,
8.2.4 and 8.2.5 of the Credit Agreement;

Attached as Schedule “A” are the details underlying such financial covenant
calculations.



--------------------------------------------------------------------------------

  2. No Potential Default exists on the date hereof, other than:
                                [if none, so state, if a Potential Default
exists, state steps being taken with respect to such Potential Default]; and

 

  3. No Event of Default exists on the date hereof, other than:
                                [if none, so state, if an Event of Default
exists, state steps being taken with respect to such Event of Default].

 

Very truly yours, By:  

 

 

                                 , as                                         

of Crocs

 

 